DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-12,14-22 allowed.

The following is an examiner’s statement of reasons for allowance:
A thorough search for prior art fails to disclose any reference or references, which taken alone or in combination, teach or suggest, in combination with the other limitations does not cover the limitation identifying in independent claim 1,9 17 and 20. The closest found prior art are Liu et al (US 2017/0039731 Al), Zakhor et al (US 2017/0148211 Al) and Reisner-Kollmann et al (US 20150062120 Al).

Liu discloses system and method for planar surface detection. Liu discloses uses cameras to capture an image of the scene from different angles ([0019). Liu discloses instead of previous methods and system detect planar surface use Hough transform or RANSAC methods Liu using plane hypothesis for each point by directly sampling the depth image ([0021-0023]). Liu discloses using region erosion and growing techniques to eliminate overlapping planes ([0025]).  

Zakhor discloses method for indoor surface reconstruction by segmenting a number of objects and building structure elements from a building scan ([0006]). Zakhor discloses scanned volume may be meshed using to combine separate 3D building geometry and 3D object geometry to form a modeled environment ([0022]). Zakhor discloses finding intersection points between each pair of neighboring planar regions and insert vertices for the 3D building geometry ( [0039]). 

Reisner-Kollmann discloses method and system for constructing digital representation of a physical scene by obtaining information about the scene ([0006]).  Reisner-Kollmann discloses representing and reconstructing scenes using segmentation of ground planes such as table or floor surface ([0057]). Reisner-Kollmann discloses planes may have boundaries that correspond to real edges of physical surface such as edges of table ([0058]). Reisner-Kollmann discloses performing simultaneous localization and mapping (SLAM) to capture physical environment to identify reference points of physical environment. Reisner-Kollmann discloses SLAM process to refine the location of references points and identify additional reference points ([0060]). Reisner-Kollmann discloses shows identified references points if figure 9 and disclose using point cloud to cluster reference points according to what object the reference point are determined to be part of ([0094]). 

Neither Liu, Zakhor nor Reisner-Kollmann, alone or in combination, teach the claim limitation of the plurality of planar fragments having semantic labels indicating respective objects associated with respective planar fragments,  determining that at least some of the plurality of planar fragments belong to a same object and are candidate planar fragments for aggregating based at least on the semantic labels associated with the candidate planar fragments being the same. While Liu, Zakhor and Reisner-Kollmann discloses determining surface planes including boundaries, cited references are silent to planar fragments having semantic labels. Reisner-Kollmann discloses using SLAM processing to determine reference points and clustering references points that belong to same object, Reisner-Kollmann references points do not teach claimed semantic labels. It would have not been obvious to one of ordinary skill in the art at the time of the invention to combine any of the prior art to disclose all the limitations of independent claim 1,9 17 and 20.


	

	Conclusion                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIVANG I PATEL whose telephone number is (571)272-8964.  The examiner can normally be reached on M-F 9-5am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIVANG I PATEL/Primary Examiner, Art Unit 2618